United States Court of Appeals
                                 FOR THE EIGHTH CIRCUIT
                                     ___________

                                    No. 97-3589
                                     ___________
United States of America,                 *
                                          *
              Appellee,                   *   Appeal from the United States
                                          *   District Court for the
     v.                                   *   Western District of Missouri.
                                          *
Wendell Jeter,                            *    [UNPUBLISHED]
                                          *
              Appellant.                  *
                                          *

                                     ___________

                            Submitted: February 3, 1998
                               Filed: March 23, 1998
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

      Wendell Jeter pleaded guilty to fraudulently concealing two promissory
notes in his Chapter 7 bankruptcy petition, in violation of 18 U.S.C. § 152.
The district court1 imposed a 12-month-and-1-day term of imprisonment and
a two-year supervised release term. Jeter challenges his sentence, arguing
that the district court erred in its




      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
determination of loss based on the value of the notes. Jeter contends that
the notes were valueless because the maker was insolvent.

      Under the sentencing guidelines the amount of the loss should be
measured by fair market value. U.S.S.G. § 2B1.1. Although the district
court focused on the face value of the notes in determining loss, we
conclude after a review of the record as a whole that any error was harmless
because there was evidence to support the loss level used in sentencing and,
if the next lower loss level had been used, it would have resulted in the
same base offense level. See U.S.S.G. § 2F1.1.

     Accordingly, we affirm.

     A true copy.

           Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-